                                                                                          Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 1 of 16



                                                                                   1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       MITCHELL J. LANGBERG, SBN 171912
                                                                                   2   mlangberg@bhfs.com
                                                                                       2049 Century Park East, Suite 3550
                                                                                   3   Los Angeles, California 90067-3007
                                                                                       Telephone:    310.500.4600
                                                                                   4   Facsimile:    310.500.4602

                                                                                   5   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       Matthew J. McKissick (Pro Hac Vice Pending)
                                                                                   6   mmckissick@bhfs.com
                                                                                       100 North City Parkway, Suite 1600
                                                                                   7   Las Vegas, Nevada 89106
                                                                                       Telephone:    702.464.7054
                                                                                   8   Facsimile:    702.382.8135

                                                                                   9   Attorneys for Defendants
                                                                                       ROBINHOOD MARKETS, INC. and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   ROBINHOOD FINANCIAL, LLC

                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                                                    UNITED STATES DISTRICT COURT
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                  13
                                                                                                                       SAN FRANCISCO DIVISION
                                                                                  14

                                                                                  15   O'SHEA JACKSON, SR. (p/k/a "ICE CUBE"),         Case No. 3:21-cv-02304-LB
                                                                                       an individual,
                                                                                  16                                                   REPLY IN SUPPORT OF MOTION TO
                                                                                                       Plaintiff,                      STRIKE PURSUANT TO
                                                                                  17                                                   CALIFORNIA CODE OF CIVIL
                                                                                             v.                                        PROCEDURE § 425.16 ET. SEQ.
                                                                                  18
                                                                                       ROBINHOOD MARKETS, INC., a Delaware             Date      June 3, 2021
                                                                                  19   corporation; ROBINHOOD FINANCIAL LLC,           Time:     9:30 a.m.
                                                                                       a Delaware limited liability company,           Dept:     Courtroom B, 15th Floor
                                                                                  20
                                                                                                       Defendants.                     Magistrate Judge:
                                                                                  21                                                            Honorable Laurel Beeler
                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                 -1-                     CASE NO. 3:21-cv-02304-LB
                                                                                                  REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                  PROCEDURE § 425.16 ET. SEQ.
                                                                                              Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 2 of 16



                                                                                   1                                                    TABLE OF CONTENTS

                                                                                   2                                                                                                                                    Page

                                                                                   3   I.        INTRODUCTION .............................................................................................................. 1
                                                                                   4   II.       DEFENDANTS HAVE MET THEIR FIRST PRONG BURDEN .................................... 2
                                                                                                 A.   The "Public Interest" Question Applies To The Article, As A Whole, Not
                                                                                   5                  Just The Still Frame Image About Which Plaintiff Complains .............................. 3
                                                                                   6             B.   The Article Pertains To An Issue Of Public Interest............................................... 5
                                                                                                 C.   Defendants Need Not Show A "Functional Relationship" To Meet Their
                                                                                   7                  Prong 1 Burden ....................................................................................................... 7
                                                                                   8             D.   Even If The Wilson And FilmOn Two-Part Tests Applied, Plaintiff Has
                                                                                                      Misapplied That Test And Defendants' Article Satisfies It..................................... 9
                                                                                   9                  1.     Wilson and FilmOn Clarify That, In Subdivision (e)(4) Cases, “In
                                                                                                             Connection With” Requires Courts To Analyze The Statements In
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10                         Context ........................................................................................................ 9
                                                                                  11                  2.     Defendants satisfy the two-part test .......................................................... 10
                                            2049 Cent ury Park East, Suite 3550




                                                                                                 E.   The Article’s Use Of The Screen Frame Image And Caption Is Not An
                                               Los Angel es, CA 90 067-3007




                                                                                  12                  Issue Of Private Interest Or Commercial Speech ................................................. 12
                                                    Attorney s at Law




                                                                                  13   III.      THE MOTION TO STRIKE SHOULD BE GRANTED BECAUSE PLAINTIFF
                                                                                                 CANNOT DEMONSTRATE A PROBABILITY OF SUCCESS ON HIS STATE
                                                                                  14             LAW CLAIMS ................................................................................................................. 13
                                                                                       IV.       CONCLUSION ................................................................................................................. 13
                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19
                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                                          -i-                                CASE NO. 3:21-cv-02304-LB
                                                                                                        REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                        PROCEDURE § 425.16 ET. SEQ.
                                                                                           Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 3 of 16



                                                                                   1
                                                                                                                                         TABLE OF AUTHORITIES
                                                                                   2
                                                                                                                                                                                                                               Page(s)
                                                                                   3
                                                                                       Federal Cases
                                                                                   4

                                                                                   5   Hilton v. Hallmark Cards,
                                                                                           599 F.3d 894 (9th Cir. 2010)....................................................................................... 5, 6, 7, 12
                                                                                   6
                                                                                       Sarver v. Chartier,
                                                                                   7      813 F.3d 891 (9th Cir. 2016)............................................................................................. 4, 5, 7
                                                                                   8   California Cases
                                                                                   9   Albanese v. Menounos,
                                                                                          218 Cal. App. 4th 923 (2013).............................................................................................. 6, 12
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10

                                                                                  11   Consumer Justice Center v. Trimedica International, Inc.,
                                            2049 Cent ury Park East, Suite 3550




                                                                                          107 Cal. App. 4th 595 (2003)............................................................................................ 10, 12
                                               Los Angel es, CA 90 067-3007




                                                                                  12
                                                    Attorney s at Law




                                                                                       FilmOn.com Inc. v. DoubleVerify Inc.,
                                                                                  13       7 Cal. 5th 133 (2019) ...................................................................................................... passim
                                                                                  14   M.G. v. Time Warner, Inc.,
                                                                                          89 Cal. App. 4th 623 (2001).................................................................................................. 3, 4
                                                                                  15

                                                                                  16   Nygard, Inc. v. Uusi-Kerttula,
                                                                                          159 Cal. App. 4th 1027 (2008).................................................................................................. 6
                                                                                  17
                                                                                       Rivero v. American Federation of State, County, and Municipal Employees, AFL-
                                                                                  18      CIO,
                                                                                          105 Cal. App. 4th 913 (Cal. Ct. App. 2003) ................................................................... 6, 7, 10
                                                                                  19
                                                                                       Tamkin v. CBS Broad., Inc.,
                                                                                  20      193 Cal. App. 4th 144 (2011).................................................................................................... 5
                                                                                  21
                                                                                       Wilson v. Cable News Network, Inc.,
                                                                                  22      7 Cal. 5th 871 (2019) ....................................................................................................... passim

                                                                                  23   California Statutes

                                                                                  24   California Code of Civil Procedure
                                                                                          § 425.16 ..................................................................................................................................... 4
                                                                                  25      § 425.16(e)(3)........................................................................................................................ 1, 6
                                                                                          § 425.16(e)(4)............................................................................................................................ 2
                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                                              -ii-                                  CASE NO. 3:21-cv-02304-LB
                                                                                                          REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                           PROCEDURE § 425.16 ET. SEQ
                                                                                            Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 4 of 16



                                                                                   1                         MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                   2   I.      INTRODUCTION

                                                                                   3           Defendants' anti-SLAPP motion, their Rule 12(b) motion, and their concurrently filed reply

                                                                                   4   in support of the Rule 12(b) motion1 demonstrate that Plaintiff's claims are legally untenable.

                                                                                   5   Plaintiff's smoke-and-mirrors effort to convince this Court that the Snacks newsletter about

                                                                                   6   legitimate financial news (the "Article") is really an advertisement is unavailing. Defendants'

                                                                                   7   Article is protected free speech. The use of the movie image and the paraphrased blurb that

                                                                                   8   accompanied it did not constitute an endorsement or any other commercial use that is subject to the

                                                                                   9   claims Plaintiff has asserted. For these reasons, and all the other reasons set out in the original
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   motions, Plaintiff's claims are legally untenable and fail.

                                                                                  11           That Plaintiff's claims have no legal merit does not end the analysis for this motion. Because
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   the Article was a written statement made in a public forum in connection with an issue of public
                                                    Attorney s at Law




                                                                                  13   interest, California's anti-SLAPP statute does apply. Contrary to Plaintiff's assertions, Defendants

                                                                                  14   do not contend the anti-SLAPP statute immunizes anything. Rather, where the statute applies, only

                                                                                  15   a plaintiff—like Ice Cube—who has asserted legally untenable claims is subject to the remedies

                                                                                  16   the California Legislature has adopted to protect the exercise of First Amendment rights.

                                                                                  17           Plaintiff does not dispute that the Article was published in a public forum. This admission

                                                                                  18   significantly narrows the first prong of the anti-SLAPP analysis. Defendants' anti-SLAPP motion

                                                                                  19   asserted that the statute applies because the Article met two of the four categories of speech the law

                                                                                  20   protects:

                                                                                  21                   a "written or oral statement or writing made in a place open to the public or a public

                                                                                  22                    forum in connection with an issue of public interest." Cal. Code Civ. Proc.

                                                                                  23                    §425.16(e)(3), and

                                                                                  24                   "other conduct in furtherance of the exercise of the constitutional right of petition or

                                                                                  25                    the constitutional right of free speech in connection with a public issue or an issue

                                                                                  26
                                                                                       1
                                                                                         Because Defendants' arguments that Plaintiff's state-law claims are legally untenable are
                                                                                  27   identical to the arguments on those very same claims in the concurrently filed Reply in Support of
                                                                                       Motion to Dismiss Pursuant to FRCP 12(b), Defendants do not repeat them here and incorporate
                                                                                  28   them by this reference.
                                                                                                                                       -1-                      CASE NO. 3:21-cv-02304-LB
                                                                                                       REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                        PROCEDURE § 425.16 ET. SEQ
                                                                                             Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 5 of 16



                                                                                   1                   of public interest." Cal. Code Civ. Proc. §425.16(e)(4).

                                                                                   2            Because Plaintiff does not and could not dispute that the Article was made in a public forum,

                                                                                   3   Subdivision (e)(3) is all this Court need consider. Therefore, this Court no longer needs to consider

                                                                                   4   the "catchall" of Subdivision (e)(4)—which applies to conduct (not just statements) regardless of

                                                                                   5   public forum.

                                                                                   6            The so-called "new law" Plaintiff cites from the California Supreme Court in Wilson and

                                                                                   7   FilmOn is not only misapplied by Plaintiff but, in relevant part, pertains only to the "catchall" of

                                                                                   8   Subdivision (e)(4). The upshot of those cases is that because it is materially different than the other

                                                                                   9   three categories, "the catchall provision demands 'some degree of closeness' between the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   challenged statements and the asserted public interest." FilmOn.com Inc. v. DoubleVerify Inc., 7

                                                                                  11   Cal. 5th 133, 150 (2019) (emphasis added).
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12            Subdivision (e)(3) does not require the same “degree of closeness.” Because the Article
                                                    Attorney s at Law




                                                                                  13   was a written statement in a public forum, the Court only need determine whether Defendants have

                                                                                  14   made a prima facie showing that the Article was written in "connection" with "an issue of public

                                                                                  15   interest." Plaintiff's effort to parse the movie image and caption from the Article is misguided. The

                                                                                  16   question is not whether the use of the image was in the public interest. That the Article is quite

                                                                                  17   obviously speaking to an issue of public interest is enough for Defendants to enjoy the anti-SLAPP

                                                                                  18   First Amendment protections the California Legislature created—just as any other publisher of

                                                                                  19   news and commentary.2
                                                                                  20            The anti-SLAPP statute applies to the claims Plaintiff brought under state law. Those

                                                                                  21   claims are legally untenable. Therefore, this anti-SLAPP motion should be granted.

                                                                                  22   II.      DEFENDANTS HAVE MET THEIR FIRST PRONG BURDEN
                                                                                  23            In the moving papers, Defendants argued that the anti-SLAPP statute applies for two

                                                                                  24   reasons. First, Defendants argued the statute applied under Subdivision (e)(3) because the Article

                                                                                  25   was a written statement in a public forum made in connection with a matter of public interest.

                                                                                  26   Second, Defendants argued the statute applied under Subdivision (e)(4) because the Article

                                                                                  27
                                                                                       2
                                                                                        In any event, as discussed below, Defendants meet both the requirements for Subdivision (e)(3)
                                                                                  28   and (e)(4).
                                                                                                                                    -2-                      CASE NO. 3:21-cv-02304-LB
                                                                                                     REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                      PROCEDURE § 425.16 ET. SEQ
                                                                                          Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 6 of 16



                                                                                   1   constituted conduct in furtherance of the exercise of the right of free speech made in connection

                                                                                   2   with a matter of public interest.

                                                                                   3          Because there is no dispute that the Article was published in a public forum, there is no

                                                                                   4   need for this Court to apply the "catchall" provisions of Subdivision (e)(4). Plaintiff confuses the

                                                                                   5   straightforward Prong 1 analysis by mischaracterizing the import of recent cases, asking the Court

                                                                                   6   to utilize a legal test applicable only to Subdivision (e)(4), and wholly ignoring that Defendants

                                                                                   7   used the movie still frame image and paraphrased tag line to further the Article’s cautionary

                                                                                   8   message about stock market corrections. In doing so, Plaintiff ignores the very authority he claims

                                                                                   9   controls the analysis. An examination of California and Ninth Circuit authority demonstrates that
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   the anti-SLAPP statute applies here.

                                                                                  11          Although the Prong 1 analysis is truly as simple as Defendants offered in their motion, an
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   explanation of the rules is necessary in light of Plaintiff’s distortion of the applicable standard.
                                                    Attorney s at Law




                                                                                  13   Because the Court must determine whether the Article that was published in a public forum was

                                                                                  14   made "in connection with" an "issue of public interest," Defendants address the "public interest"

                                                                                  15   and "in connection" issues separately.

                                                                                  16          A.      The "Public Interest" Question Applies To The Article, As A Whole, Not Just
                                                                                                      The Still Frame Image About Which Plaintiff Complains
                                                                                  17

                                                                                  18          Plaintiff attempts to steer the Court away from everything about the Article except for the

                                                                                  19   use of the still frame image and the paraphrased captioning, unilaterally recasting Defendants’
                                                                                  20   message by asserting that the use of the image and phrase themselves must be in the public interest.

                                                                                  21   But the determination of whether Defendants' speech pertained to an issue of public interest is not

                                                                                  22   parsed so narrowly. California courts have made clear that a defendant’s statement as a whole

                                                                                  23   must be evaluated to determine whether a defendant's public forum speech was connected to an

                                                                                  24   issue of public interest, at the same time rejecting attempts by plaintiffs to define the public issue

                                                                                  25   only in terms of a plaintiff’s claimed injury.

                                                                                  26          The California Courts of Appeal rejected a nearly identical argument regarding the focus of

                                                                                  27   the public interest consideration in M.G. v. Time Warner, Inc., 89 Cal. App. 4th 623 (2001).

                                                                                  28   Plaintiffs were former players and coaches of a little league team who appeared in a 1997 team
                                                                                                                                        -3-                       CASE NO. 3:21-cv-02304-LB
                                                                                                    REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                     PROCEDURE § 425.16 ET. SEQ
                                                                                           Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 7 of 16



                                                                                   1   photograph. Id. at 626. The team’s manager later pleaded guilty to molesting five children he had

                                                                                   2   coached in little league. Id. In 1999, Sports Illustrated and HBO used the photograph to illustrate

                                                                                   3   stories about adult coaches who sexually molested youths playing team sports. Id. Plaintiffs sued

                                                                                   4   for invasion of privacy and infliction of emotional distress, and the defendants filed an anti-SLAPP

                                                                                   5   motion under CCP § 425.16. Id.

                                                                                   6           In its Prong 1 analysis, the court rejected plaintiffs’ argument that the public interest to be

                                                                                   7   considered was the narrow subject matter of the photograph, itself. Instead, the court considered

                                                                                   8   whether the subject of the print and television programs as a whole were public issues or in the

                                                                                   9   public interest:
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10                      Although plaintiffs try to characterize the “public issue” involved as
                                                                                                          being limited to the narrow question of the identity of the
                                                                                  11                      molestation victims, that definition is too restrictive. The broad
                                            2049 Cent ury Park East, Suite 3550




                                                                                                          topic of the article and the program was not whether a particular
                                               Los Angel es, CA 90 067-3007




                                                                                  12                      child was molested but rather the general topic of child molestation
                                                    Attorney s at Law




                                                                                                          in youth sports, an issue which, like domestic violence, is
                                                                                  13                      significant and of public interest.
                                                                                  14   Id. at 629.3

                                                                                  15           The Ninth Circuit rejected a similar attempt to artificially narrow the asserted public interest

                                                                                  16   in Sarver v. Chartier, 813 F.3d 891, 902 (9th Cir. 2016). Plaintiff was a former Army sergeant

                                                                                  17   who asserted claims for misappropriation of his right of publicity and other claims in connection

                                                                                  18   with the allegedly false portrayal of him in the film “The Hurt Locker.” Id. at 896. Like Plaintiff

                                                                                  19   here, on the issue of public interest, the Sarver plaintiff asked the court to ignore the nature of the
                                                                                  20   public interest represented by the work as a whole:

                                                                                  21                      Rather than ask whether the film's portrayal of the Iraq War raises a
                                                                                                          question of public concern, Sarver call on us to ask specifically
                                                                                  22                      whether the defendants' alleged misappropriation of his private
                                                                                                          persona is of public interest.”
                                                                                  23
                                                                                       Id. The court refused to do so. Focusing on the public interest aspect of the analysis,4 the court
                                                                                  24
                                                                                       3
                                                                                         Notably, because the application of the anti-SLAPP statute is not an immunity but only a
                                                                                  25   mechanism to identify and dispose of meritless lawsuits, the fact that the court found the anti-
                                                                                       SLAPP statute to apply did not end the case. In the M.G. case, the plaintiffs were able to show
                                                                                  26   their claims were legally and factually tenable. Therefore, the motion was ultimately denied. Id.
                                                                                       at 630.
                                                                                  27   4
                                                                                         The Sarver court appears to have conducted its Prong 1 analysis under Subdivision (e)(4) (id. at
                                                                                       901). Therefore, as discussed below, the portion of the analysis regarding the functional
                                                                                  28   relationship between the statement and the public interest is not applicable here.
                                                                                                                                       -4-                       CASE NO. 3:21-cv-02304-LB
                                                                                                      REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                       PROCEDURE § 425.16 ET. SEQ
                                                                                           Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 8 of 16



                                                                                   1   found that the "focus on the conduct of the Iraq War satisfies California's standards for determining

                                                                                   2   whether an issue is one of public concern." Id.

                                                                                   3           Thus, it is not the alleged appropriation of a person’s persona, here through a still frame of

                                                                                   4   a movie, that is itself the relevant public issue to which a connection must be made. Instead, it is

                                                                                   5   the subject matter of the communication in which the person’s persona has been used, here the

                                                                                   6   Article, that is relevant. Tamkin v. CBS Broad., Inc.,193 Cal. App. 4th 144 (2011) (holding that

                                                                                   7   defendants “demonstrated that their challenged conduct [e.g. using plaintiff’s name in drafts of a

                                                                                   8   television show script] was in furtherance of the creative process of developing and broadcasting”

                                                                                   9   the television show, and finding “no requirement in the anti-SLAPP statute that the plaintiff's
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   persona [alleged to be misappropriated] be a matter of public interest”).

                                                                                  11           B.      The Article Pertains To An Issue Of Public Interest
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12           Focusing first on whether the public interest criteria is satisfied by examining the Article as
                                                    Attorney s at Law




                                                                                  13   a whole, it is evident that Defendants' speech regarding a stock market correction involved an issue

                                                                                  14   of public interest.

                                                                                  15           A Ninth Circuit case involving Paris Hilton is instructive.5 See Hilton v. Hallmark Cards,

                                                                                  16   599 F.3d 894 (9th Cir. 2010). In that case, celebrity Paris Hilton sued the Hallmark greeting cards

                                                                                  17   company for “using her image and catch-phrase [‘that’s hot’] in a birthday card without her

                                                                                  18   permission.” Id. at 899. The image depicted Hilton as a waitress in a comical portrayal of scenes

                                                                                  19   from a television show in which she starred, playing on her catch-phrase “that’s hot” to refer to a
                                                                                  20   plate of food she carries. Id. Hilton sued for trademark infringement and misappropriation of her

                                                                                  21   name and likeness, and Hallmark moved to strike the right of publicity claim under California’s

                                                                                  22   anti-SLAPP statute. Id. The district court denied the motion. Id. at 900.

                                                                                  23           On appeal, the Ninth Circuit examined (among other things) whether the sale of Hallmark’s

                                                                                  24   greeting card was “in connection with a public issue or an issue of public interest.”6 Like the

                                                                                  25
                                                                                       5
                                                                                         While not related to financial news, Hilton offers a useful example showing just how far the
                                                                                  26   concept of public interest can stretch.
                                                                                       6
                                                                                         The Hilton case was considering Subdivision (e)(4). However, the consideration for the what is
                                                                                  27   a "public interest" under Subdivisions (e)(3) and (e)(4) is the same. Again, as discussed below,
                                                                                       once a public interest has been identified, (e)(4) requires analysis regarding the functional
                                                                                  28   relationship between the statement and the public interest that is not applicable here, under (e)(3).
                                                                                                                                        -5-                        CASE NO. 3:21-cv-02304-LB
                                                                                                    REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                     PROCEDURE § 425.16 ET. SEQ
                                                                                           Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 9 of 16



                                                                                   1   California Supreme Court later did in Wilson (discussed below), the Hilton Court analyzed the anti-

                                                                                   2   SLAPP statute’s definition of “public issue or issue of public interest . . . broadly in light of the

                                                                                   3   statute's stated purpose to encourage participation in matters of public importance or consequence.”

                                                                                   4   Id. at 906. The court, finding that the greeting card addressed an issue of public interest, rejected

                                                                                   5   Hilton’s assertion that the suit was merely “a garden variety private dispute over who profits from

                                                                                   6   her image” that implicated “no issue of public interest because it involves no issue at all, only a

                                                                                   7   celebrity who interests many people.” Id. at 905–08.

                                                                                   8          The Hilton Court reached its conclusion after examining two tests adopted by the California

                                                                                   9   Courts of Appeal: the Weinberg test and the Rivero test. Notably, both tests are identified with
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   approval in FilmOn.com, 7 Cal. 5th at 149 (2019) (“Our courts have ably distilled the characteristics

                                                                                  11   of ‘a public issue or an issue of public interest.’”) (citing Rivero v. American Federation of State,
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   County, and Municipal Employees, AFL-CIO, 105 Cal. App. 4th 913, 919-924; Weinberg, 110 Cal.
                                                    Attorney s at Law




                                                                                  13   App. 4th 1122, 1132-33 (2003)).

                                                                                  14          Rivero identifies “three categories of public issues: (1) statements ‘concern[ing] a person or

                                                                                  15   entity in the public eye’; (2) ‘conduct that could directly affect a large number of people beyond

                                                                                  16   the direct participants’; (3) ‘or a topic of widespread, public interest.’” Hilton, 599 F.3d at 906;

                                                                                  17   see also Nygard, Inc. v. Uusi-Kerttula, 159 Cal. App. 4th 1027, 1042 (2008) (finding that “‘an issue

                                                                                  18   of public interest’ within the meaning of section 425.16, subdivision (e)(3) is any issue in which

                                                                                  19   the public is interested. In other words, the issue need not be ‘significant’ to be protected by the
                                                                                  20   anti-SLAPP statute—it is enough that it is one in which the public takes an interest.”).7

                                                                                  21          Weinberg’s test (which the FilmOn court describes as setting forth “additional attributes of

                                                                                  22   protected conduct,” 7 Cal. 5th at 149) is “designed to distinguish between the issues of ‘public,

                                                                                  23   rather than merely private, interest.’” Hilton, 599 F.3d at 907. Under Weinberg, “‘public interest’

                                                                                  24   does not equate with mere curiosity,” but instead “a matter of public interest should be something

                                                                                  25
                                                                                       7
                                                                                         Plaintiff’s attempt to distinguish Nygard through discussion of Albanese v. Menounos, 218 Cal.
                                                                                  26   App. 4th 923 (2013), is unavailing. The Albanese court focused on the fact that there was only
                                                                                       “some public interest” in Albanese (whereas Plaintiff admits he is “famous” and “world-
                                                                                  27   renowned,” ECF 21 at 10 of 32, p. 7:5-23), and that there was no evidence that the public was
                                                                                       interested in the parties’ private dispute about alleged theft of high-end clothing. 218 Cal. App.
                                                                                  28   4th at 936.
                                                                                                                                         -6-                       CASE NO. 3:21-cv-02304-LB
                                                                                                    REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                     PROCEDURE § 425.16 ET. SEQ
                                                                                           Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 10 of 16



                                                                                   1   of concern to a substantial number of people.” Sarver, 813 F.3d at 901-02 (citing Weinberg, 110

                                                                                   2   Cal. App. 4th at 1132).

                                                                                   3            The Hilton Court found that both tests were satisfied. Hilton, 599 F.3d at 907. Under

                                                                                   4   Rivero, there was no dispute that the comical depiction of Hilton concerned a person in the public

                                                                                   5   eye, and Hilton is also a topic of widespread public interest. Id. The Weinberg test was also met

                                                                                   6   because Hilton’s “career is ‘something of concern to a substantial number of people.’” Id. Thus,

                                                                                   7   Hilton determined Hallmark’s comical depiction of Hilton and the use of her catchphrase satisfied

                                                                                   8   the public interest requirement.

                                                                                   9            Here, there can be no reasonable dispute that the Article’s discussion of financial news and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   related analysis is a matter of public interest. To be sure, while he has tried to divert attention away

                                                                                  11   from Defendants' asserted public interest, Plaintiff has offered no argument or authority that
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   financial news and related analysis is not a matter of public interest. How could he? If Paris
                                                    Attorney s at Law




                                                                                  13   Hilton's career is a matter of public interest, so too are the topics of stock market news and

                                                                                  14   commentary, and stock market corrections, that pertain to public companies that trade publicly on

                                                                                  15   a stock exchange. No evidentiary showing is required to accept that there are a plethora of websites,

                                                                                  16   magazines, televisions programs, and more that devote themselves to such topics. By definition,

                                                                                  17   these issues are certainly ones "in which the public is interested."

                                                                                  18            C.     Defendants Need Not Show A "Functional Relationship" To Meet Their
                                                                                                       Prong 1 Burden
                                                                                  19
                                                                                  20            Having conceded the applicability of Subdivision (e)(3), the "new law" cited by Plaintiff

                                                                                  21   requiring a "functional relationship" between the public interest and the use of the still frame image

                                                                                  22   and caption is inapplicable. The "functional relationship" requirement is limited to the "catchall"

                                                                                  23   category of protected speech under Subdivision (e)(4).

                                                                                  24            Plaintiff argues that the California Supreme Court cases of Wilson and FilmOn.com have

                                                                                  25   “reined in” the public interest analysis “and established a stricter two-part test to determine what is

                                                                                  26   considered a matter of ‘public interest.’”8 However, the two-part test requiring the consideration

                                                                                  27   of context to evaluate the functional relationship between the conduct and the public interest plays

                                                                                  28   8
                                                                                           Oppo. to Motion to Strike – ECF No. 21 at 14.
                                                                                                                                       -7-                         CASE NO. 3:21-cv-02304-LB
                                                                                                     REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                      PROCEDURE § 425.16 ET. SEQ
                                                                                          Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 11 of 16



                                                                                   1   no role in an analysis under Subdivision (e)(3).

                                                                                   2             As demonstrated by the California Supreme Court, close review of the statutory language

                                                                                   3   is required. Section 425.16(e) begins by expressly stating that it is defining the term "act in

                                                                                   4   furtherance of a person’s right of petition or free speech under the United States or California

                                                                                   5   Constitution in connection with a public issue." As explained by the Supreme Court:

                                                                                   6                    Section 425.16, subdivision (e)(1), (2), and (3), each describe
                                                                                                        circumstances in which a “written or oral statement or writing” is
                                                                                   7                    eligible for protection as an “act” in furtherance of speech or
                                                                                                        petitioning rights—when the statement is made before an official
                                                                                   8                    proceeding, made in a public place on a public issue, and so on.
                                                                                                        Subdivision (e)(4) extends protection to “any other conduct” that
                                                                                   9                    meets the requirements specified in that subdivision.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Wilson v. Cable News Network, Inc., 7 Cal. 5th 871, 899 (2019). In other words, the speech defined

                                                                                  11   in each of the first three Subdivisions (here, a writing in a public forum in connection with a matter
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   of public interest) are, by definition, acts in furtherance of speech or petitioning rights. But
                                                    Attorney s at Law




                                                                                  13   Subdivision (e)(4), which protects conduct (not just speech) and does not require a public forum,

                                                                                  14   demands something more:

                                                                                  15                    It follows that a defendant who claims its speech was protected as
                                                                                                        “conduct in furtherance of the exercise of [free speech rights] in
                                                                                  16                    connection with a public issue or an issue of public interest” (id.,
                                                                                                        subd. (e)(4)) must show not only that its speech referred to an issue
                                                                                  17                    of public interest, but also that its speech contributed to public
                                                                                                        discussion or resolution of the issue
                                                                                  18

                                                                                  19   Id. at 900. Thus, whereas showing a public interest is sufficient for Subdivisions (e)(1)-(3),
                                                                                  20   Subdivision (e)(4) also requires a showing that the conduct contributed something to the discussion

                                                                                  21   or resolution of the issue.

                                                                                  22             Thus, it is only in that Subdivision that the court considers context (as opposed to content)

                                                                                  23   at all:

                                                                                  24                    So, within the framework of section 425.16, subdivision (e)(4), a
                                                                                                        court must consider the context as well the content of a statement in
                                                                                  25                    determining whether that statement furthers the exercise of
                                                                                                        constitutional speech rights in connection with a matter of public
                                                                                  26                    interest.
                                                                                  27   FilmOn.com Inc., 7 Cal. 5th at 149.

                                                                                  28             Because Subdivision (e)(4) requires consideration of context, the FilmOn court applied a
                                                                                                                                         -8-                       CASE NO. 3:21-cv-02304-LB
                                                                                                      REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                       PROCEDURE § 425.16 ET. SEQ
                                                                                           Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 12 of 16



                                                                                   1   two-part test:

                                                                                   2                    The inquiry under the catchall provision instead calls for a two-part
                                                                                                        analysis rooted in the statute's purpose and internal logic. First, we
                                                                                   3                    ask what public issue or issue of public interest the speech in
                                                                                                        question implicates—a question we answer by looking to the
                                                                                   4                    content of the speech. (§ 425.16, subd. (e)(4).) Second, we ask what
                                                                                                        functional relationship exists between the speech and the public
                                                                                   5                    conversation about some matter of public interest. It is at the latter
                                                                                                        stage that context proves useful.
                                                                                   6

                                                                                   7   Id. at 149-150 (internal quotations and citations omitted).

                                                                                   8            Therefore, it is only Subdivision (e)(4) that requires the court to ask whether there is a

                                                                                   9   functional relationship between the speech and the asserted public interest. Simply, "the catchall
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   provision demands some degree of closeness between the challenged statements and the asserted

                                                                                  11   public interest." Id. at 150 (emphasis added) (internal quotations and citation omitted). Tellingly,
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   Plaintiff chose not to include the emphasized portion of this Wilson quote in his Opposition.9
                                                    Attorney s at Law




                                                                                  13            Because Plaintiff has not disputed that the Article was a written statement made in a public

                                                                                  14   forum, Subdivision (e)(3) applies and (e)(4) need not be considered. Therefore, because the Article

                                                                                  15   pertained to a matter of public interest and the use of the still frame image and associated caption

                                                                                  16   were connected to it, Defendants have met their Prong 1 burden. Defendants are not required to

                                                                                  17   show any "functional relationship," "degree of closeness," or advancement of a public debate.

                                                                                  18            D.      Even If The Wilson And FilmOn Two-Part Tests Applied, Plaintiff Has
                                                                                                        Misapplied That Test And Defendants' Article Satisfies It
                                                                                  19
                                                                                  20            Even if the Wilson and FilmOn two-part test applied to Subdivision (e)(3) or had the Article

                                                                                  21   not been published in a public forum, Defendants would still meet their Prong 1 burden. Plaintiffs

                                                                                  22   misstate and misapply the law.

                                                                                  23                    1.     Wilson and FilmOn Clarify That, In Subdivision (e)(4) Cases, “In
                                                                                                               Connection With” Requires Courts To Analyze The Statements In Context
                                                                                  24

                                                                                  25            Plaintiff falsely claims that the FilmOn court “instruct[s] lower courts to analyze what

                                                                                  26   constitutes an issue of public interest more strictly” and that the court noted certain lower-court

                                                                                  27

                                                                                  28   9
                                                                                           Oppo. to Motion to Strike – ECF No. 22 at 14.
                                                                                                                                       -9-                         CASE NO. 3:21-cv-02304-LB
                                                                                                     REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                      PROCEDURE § 425.16 ET. SEQ
                                                                                            Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 13 of 16



                                                                                   1   opinions “disapprovingly.”10 The California Supreme Court disagrees. FilmOn, 7 Cal. 5th at 150

                                                                                   2   (noting that its articulated rule “adds no additional requirement beyond those already in the catchall

                                                                                   3   provision”).

                                                                                   4           The FilmOn court disapproved of arguments made by defendants in two lower-court

                                                                                   5   decisions where defendants had attempted to connect their very specific speech to “an abstract issue

                                                                                   6   of public interest” that was not part of their actual speech—attempted connections which both the

                                                                                   7   California Supreme Court and the lower courts deemed too tenuous.11 FilmOn.com, 7 Cal. 5th at

                                                                                   8   150.

                                                                                   9           The Court then held that, in a Subdivision (e)(4) case, the context of a statement (including
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   audience, speaker and purpose) is relevant to the determination of whether the statement furthers

                                                                                  11   the exercise of constitutional speech rights in connection with a matter of public interest. Id. at
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   149-52. As discussed above, the Court found that “the catchall provision demands ‘some degree
                                                    Attorney s at Law




                                                                                  13   of closeness’ between the challenged statements and the asserted public interest,” agreeing “it is

                                                                                  14   not enough that the statement refer to a subject of widespread public interest; the statement must in

                                                                                  15   some manner itself contribute to the public debate.” Id. at 150. The Court found that ultimately,

                                                                                  16   courts “examine whether a defendant—through public or private speech or conduct—participated

                                                                                  17   in, or furthered, the discourse that makes an issue one of public interest.” Id. at 151.

                                                                                  18                   2.     Defendants satisfy the two-part test
                                                                                  19           Even if the Court were to apply the inapplicable two-part test that considers context in non-
                                                                                  20

                                                                                  21   10
                                                                                          Oppo. to Motion to Strike – ECF No. 22 at 14.
                                                                                       11
                                                                                          The FilmOn court cited and quoted in parentheticals the two decisions as follows: (1)
                                                                                  22   Consumer Justice Center v. Trimedica International, Inc., 107 Cal. App. 4th 595, 601 (2003) for
                                                                                       the proposition: “defendants' advertisements of a breast enlargement product were not ‘about the
                                                                                  23   general topic of herbal supplements’ but were instead ‘commercial speech about the specific
                                                                                       properties and efficacy of a particular product’”; (2) Rivero v. Am. Fed'n of State, County, & Mun.
                                                                                  24   Employees, AFL-CIO, 105 Cal. App. 4th at 919, 924 for the proposition: “rejecting union's
                                                                                       argument that, in publishing statements heralding suspension of a custodial supervisor, it was
                                                                                  25   commenting on the abusive supervision of employees throughout a publicly financed educational
                                                                                       institution.” Thus, the FilmOn court agreed with the manner in which the lower courts handled
                                                                                  26   the defendants’ arguments when those courts determined that Prong 1 was not met. Ironically,
                                                                                       although Plaintiff claims these cases were disapproved, he relies on Consumer Justice Center
                                                                                  27   (ECF 21 at 16 of 32, p. 7:16-21), and far from being cited with disapproval, the FilmOn court
                                                                                       cites Rivero for the proposition that courts have “ably distilled the characteristics” of a public
                                                                                  28   issue or issue of public interest (FilmOn, 7 Cal. 5th at 149).
                                                                                                                                       - 10 -                      CASE NO. 3:21-cv-02304-LB
                                                                                                      REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                       PROCEDURE § 425.16 ET. SEQ
                                                                                            Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 14 of 16



                                                                                   1   public forum cases, Defendants would still satisfy the test.12 As discussed above, the "public

                                                                                   2   interest" requirement is easily satisfied. Like Paris Hilton, Plaintiff admits he is a person in the

                                                                                   3   public eye and that he is a topic of widespread public interest, as he asserts he is a “world-renowned

                                                                                   4   artist” who the public associates with his catch-phrase to mean he is “serious.”13 Although

                                                                                   5   Defendants agree that Plaintiff is of public interest, his persona itself is not the public interest

                                                                                   6   Defendants implicate through the Article. The Article concerns corrections to the stock market, an

                                                                                   7   issue that is also a topic of widespread public interest and could affect a large number of investors.

                                                                                   8   Likewise, the public interest about corrections to the stock market is the focus of the Article.

                                                                                   9            Moreover, Defendants use the still frame image and the paraphrase in connection with the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   Article to report and comment on this public issue. Defendants’ use of the image and language

                                                                                  11   need only assist Defendants in communicating their message, which must itself contribute to public
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   discussion of the public issue. Analyzed in context under the FilmOn decision, Defendants—who
                                                    Attorney s at Law




                                                                                  13   communicate financial news to their readers through Snacks—used the image and language to, at

                                                                                  14   the same time, emphasize and lighten, Defendants' message about current market conditions

                                                                                  15   regarding tech stocks with the goal of making it more digestible and relevant to the Article's

                                                                                  16   audience. The Article contributes to public discussion of the issue by conveying relevant data and

                                                                                  17   explaining that corrections are normal. Like the greeting card at issue in Hilton, the connection

                                                                                  18   between the Article’s use of the image and language and the public interest in fluctuations in the

                                                                                  19   market is direct. In sum, Defendants satisfy the various articulations of the “in connection with”
                                                                                  20   requirement even under the inapplicable cases Plaintiff advances because Defendants’ variant of

                                                                                  21   the catch-phrase explains to readers how the market essentially “checked” (i.e. “corrected”) itself

                                                                                  22   in a way that was likely to avoid more “serious” financial consequences ("wrecked") that may take

                                                                                  23   place without periodic market adjustments.

                                                                                  24

                                                                                  25

                                                                                  26   12
                                                                                          Plaintiff makes conflicting arguments about the standards for Prong 1. On one hand, Plaintiff
                                                                                       asks the Court to follow 2019 California Supreme Court precedent requiring it to evaluate the
                                                                                  27   statements in context. On the other hand, he asks the Court to ignore context when he attempts to
                                                                                       divorce the image and tagline from the Article’s message and focuses only on his celebrity status.
                                                                                  28   13
                                                                                            Oppo. to Motion to Strike – ECF No. 22 at 10.
                                                                                                                                       - 11 -                     CASE NO. 3:21-cv-02304-LB
                                                                                                     REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                      PROCEDURE § 425.16 ET. SEQ
                                                                                         Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 15 of 16



                                                                                   1          E.      The Article’s Use Of The Screen Frame Image And Caption Is Not An Issue
                                                                                                      Of Private Interest Or Commercial Speech
                                                                                   2

                                                                                   3          In addition to related issues regarding the substantive tenability of his claims addressed in

                                                                                   4   the 12(b) motion, Plaintiff incorrectly seeks to avoid applicability of the anti-SLAPP statute by

                                                                                   5   focusing on authority that distinguishes between private and public matters. (ECF 21 at 15-16 of

                                                                                   6   32, pp. 7:26-8:21.) Unlike in Albanese and other cases dealing with purely private issues or

                                                                                   7   controversies, the Article does not comment on Plaintiff’s private life or a dispute between the

                                                                                   8   parties regarding Plaintiff’s actions. See, e.g., Albanese, 218 Cal. App. 4th at 934, 936 (2013)

                                                                                   9   (determining “there is no evidence that the public is interested in this private dispute concerning
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   her alleged theft of unknown items from Menounos or Dolce and Gabbana”).

                                                                                  11          Likewise, Plaintiff erroneously relies on Consumer Justice Center, 107 Ca1. App. 4th at
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12   601, in a strained attempt to characterize the parties’ dispute as a “private” dispute over commercial
                                                    Attorney s at Law




                                                                                  13   speech to which the anti-SLAPP statute does not apply. The rule articulated in Consumer Justice

                                                                                  14   Center is specific to advertisements. Id.; see also FilmOn, 7 Cal. 5th at 150 (characterizing

                                                                                  15   Consumer Justice Center as a case about “advertisements”); see also Hilton, 599 F.3d at 905, n. 7

                                                                                  16   (rejecting Hilton’s claim that the greeting card was commercial speech, which is “best understood

                                                                                  17   as speech that merely advertises a product or service for business purposes”). As discussed more

                                                                                  18   fully in the 12(b) motion, although Plaintiff characterizes the Article as an “advertisement,” even a

                                                                                  19   cursory examination of it demonstrates that it is a news article designed to convey information to

                                                                                  20   the public and not an advertisement for goods or services. Consumer Justice Center does not apply.

                                                                                  21          Additionally, Defendants have not used the image and catch-phrase in isolation or claim

                                                                                  22   that his persona alone satisfies the public interest factor. (ECF 21 at 15 of 32, p. 7:16-25.) Rather,

                                                                                  23   as explained herein, Defendants have used the movie still frame image and a variant of his

                                                                                  24   catchphrase—which Plaintiff claims is itself of interest to the public—to report and comment on

                                                                                  25   the state of the stock market and provide insight about how specific events (corrections) can

                                                                                  26   forestall serious financial consequences.

                                                                                  27          In sum, Defendants' Article is clearly a written statement made in a public forum in

                                                                                  28   connection with an issue of public concern. No matter how Plaintiff attempts to contort the
                                                                                                                                       - 12 -                     CASE NO. 3:21-cv-02304-LB
                                                                                                    REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                     PROCEDURE § 425.16 ET. SEQ
                                                                                         Case 3:21-cv-02304-LB Document 24 Filed 05/13/21 Page 16 of 16



                                                                                   1   applicable law or try to force the application of law that is inapposite, Defendants have met their

                                                                                   2   Prong 1 burden.

                                                                                   3   III.   THE MOTION TO STRIKE SHOULD BE GRANTED BECAUSE PLAINTIFF
                                                                                              CANNOT DEMONSTRATE A PROBABILITY OF SUCCESS ON HIS STATE
                                                                                   4          LAW CLAIMS
                                                                                   5          Under the second prong, Plaintiff cannot show that his claims are legally tenable, and he

                                                                                   6   cannot overcome Defendants' legal defenses. As noted above, Defendants' reply arguments

                                                                                   7   regarding the legal tenability of Plaintiff's state law claims are set forth in full in the concurrently

                                                                                   8   filed Reply in Support of Motion to Dismiss Pursuant to FRCP 12(b).

                                                                                   9          Because Plaintiff's state claims fail as a matter of law, the anti-SLAPP motion should be
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   granted.

                                                                                  11   IV.    CONCLUSION
                                            2049 Cent ury Park East, Suite 3550
                                               Los Angel es, CA 90 067-3007




                                                                                  12          Because Defendants' Article was a writing made in a public forum in connection with a
                                                    Attorney s at Law




                                                                                  13   matter of public interest, California's anti-SLAPP statute applies to Plaintiff's state-law claims.

                                                                                  14   Because each and every one of those claims is legally untenable, this anti-SLAPP motion should

                                                                                  15   be granted.

                                                                                  16

                                                                                  17   Dated: May 13, 2021                                  BROWNSTEIN HYATT FARBER
                                                                                                                                            SCHRECK, LLP
                                                                                  18

                                                                                  19
                                                                                                                                            By: /s/ Mitchell J. Langberg
                                                                                  20                                                            MITCHELL J. LANGBERG
                                                                                                                                               Attorneys for Defendants
                                                                                  21                                                           ROBINHOOD MARKETS, INC. AND
                                                                                                                                               ROBINHOOD FINANCIAL, LLC
                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27

                                                                                  28
                                                                                                                                        - 13 -                     CASE NO. 3:21-cv-02304-LB
                                                                                                     REPLY IN SUPPORT OF MOTION TO STRIKE PURSUANT TO CALIFORNIA CODE OF CIVIL
                                                                                                                                                      PROCEDURE § 425.16 ET. SEQ
